Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Allowable Subject Matter
Claims 9-13 and 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   
Claims 9 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. Claims 10-13 are allowable because of dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to p+-oint out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17-18 and 29 
Claims 8, 14-16, 19, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp, US 9709379 B2.    
Regarding claim 8, Kemp teaches a circuit (see at least fig. 14, 16; also see figs 1-fig. 10, also figs. 1-18), comprising: 
a first optical separator (see at least fig. 14, with first splitter/coupler with certain values i.e., 90/10) configured to separate a first signal derived from an optical input signal into a first sub-signal and a second sub-signal according to a separation coefficient having a theoretical value (clearly shown in at least fig. 14; with theoretical st parag.; noting that the theoretical values are based on the parametric model is specified by a functional relationship between model parameters, where some of the parameters can be measured in real time and other parameters are fixed or factory values, see at least col. 9, lines 14-9, lines 14-47, and illustrated in at least figures 1-8); 
a second optical separator (see at least figs.  14, item separator/coupler 50/50) configured to separate the second sub-signal into a third sub-signal (i.e., 50%  into the optical wavemeter 300) and a fourth sub-signal (50% into item 310) according to the separation coefficient having the theoretical value (clearly shown in at least fig. 14; with theoretical values 50/50 or 67/33; also see characterization data, prior knowledge coefficients.. in fig. 1, item 26, and col., 9, 1st parag.; again noting that the theoretical values are based on the parametric model is specified by a functional relationship between model parameters, where some of the parameters can be measured in real time and other parameters are fixed or factory values, see at least col. 9, lines 14-9, lines 14-47, and illustrated in at least figures 1-8);
circuitry configured to convert the first and third sub-signals into first and second electrical signals, respectively (see at least figs. 14, item first signal such as 90% signal value through OCT interferometer 400 is converted to electrical signal through such as a photodetector and/or digitizer device see at least col., 5 lines 21-34, wherein the photodiode and/or digitizer converts light signal into electrical signal; extremely well-known in the art; and the third optical signal 50% is digitized through digitizer 432 from the incoming optical signal as electrical signal from the optical wavemeter, see at least col. 12, lines 43-66+);   
a processing circuit configured to determine a real value of the separation coefficient from the first and second electrical signals”.  Nonetheless, Kemp states that the digitizer is coupled to a computer processor is a state-of-the-art workstation with a fast multi-core processor, RAID striped disk array, and large random access memory (RAM) space, and can includes a distributed acquisition and processing system (see at least col. 14, lines 43-50, and col. 24, lines 8-21). Furthermore, the external clock signal from characterization can also be completed periodically according to some schedule programmed by a computer software, or may be performed in response to some event such as a parameter (or combination of parameters) see col. 8, lines 43-57). 
	Since, as stated above, the optical signal from the laser source being swept through optical system and the acquisition data being obtained form different components of the optical and circuit system being stored in the computer, see at least     col., 9, 1st parag., then, it would have been obvious to a person or ordinary skill in the art when the invention was made to compare the theoretical data of the separation components that is prior knowledge stored in the computer and run a test by the laser swept of the components, including the separators (i.e., 95/10% or 50/50%) that the output are real values of the optical separators, so as to obtain and compare these values/data and determine the performance data of the components such as optical loss or the components’ reliability in certain thermal environment (see col. 8, line 58-col. 9, 1st parag.).   

Note the teachings of Kemp stated in rejection of claims 8,above, is incorporated in rejection of claim 19 as follows: 
Regarding claim 19, Kemp teaches a circuit (see at least fig. 14, 16; also see figs 1-fig. 10, also figs. 1-18), comprising: 
a first optical separator configured to separate a first signal derived from an optical input signal into a first sub-signal (see at least fig. 14, with first splitter/coupler with certain values i.e., 90/10) and a second sub-signal according to a first separation coefficient (see col. 9, lines 1-6) having a theoretical value (clearly shown in at least fig. 14; with theoretical values 90% and 10%, also see characterization data, prior knowledge coefficients.. in fig. 1, item 26 and col., 9, 1st parag.; noting that the theoretical values are based on the parametric model is specified by a functional relationship between model parameters, where some of the parameters can be measured in real time and other parameters are fixed or factory values, see at least col. 9, lines 14-9, lines 14-47, and illustrated in at least figures 1-8; and further  the optical splitters can be split to any desired ratios, see at least col., 7, 2nd paarg. and thus can be same or identical splitters );; a second optical separator (see at least figs.  14, item separator/coupler 50/50) configured to separate the second sub-signal into a third sub- signal and a fourth sub-signal according to a second separation coefficient having the same theoretical value (clearly shown in at least fig. 14; with theoretical values 50/50 or 67/33; also see characterization data, prior knowledge coefficients.. in fig. 1, item 26, and col., 9, 1st parag.; and col. 9, 1st parag., again noting that the theoretical values are based on the parametric model is specified by a functional relationship between model parameters, where some of the parameters can be measured in real time and other parameters are fixed or factory values, see at least col. 9, lines 14-9, lines 14-47, and illustrated in at least figures 1-8; and further  the optical splitters can be split to any desired ratios, see at least col., 7, 2nd paarg. and thus can be same or identical splitters); 
(see at least figs. 14, item first signal such as 90% signal value through OCT interferometer 400 is converted to electrical signal through such as a photodetector and/or digitizer device see at least col., 5 lines 21-34, wherein the photodiode and/or digitizer converts light signal into electrical signal; extremely well-known in the art; and the third optical signal 50% is digitized through digitizer 432 from the incoming optical signal as electrical signal from the optical wavemeter, see at least col. 12, lines 43-66+). 
	However, Kemp does not explicitly state “a processing circuit configured to determine a real value of the separation coefficient from the first and second electrical signals”.  Nonetheless, Kemp states that the digitizer is coupled to a computer processor is a state-of-the-art workstation with a fast multi-core processor, RAID striped disk array, and large random access memory (RAM) space, and can includes a distributed acquisition and processing system (see at least col. 14, lines 43-50, and col. 24, lines 8-21). Furthermore, the external clock signal from characterization can also be completed periodically according to some schedule programmed by a computer software, or may be performed in response to some event such as a parameter (or combination of parameters) see col. 8, lines 43-57). Since, as stated above, the optical signal from the laser source being swept through optical system and the acquisition data being obtained form different components of the optical and circuit system being stored in the computer, see at least     col., 9, 1st parag., then, it would have been obvious to a person or ordinary skill in the art when the invention was made to compare the theoretical data of the separation components that is prior knowledge st parag.).   

	With regard to claims 14-16 and 26-28, as stated above, Kemp further teaches wherein the circuitry configured to convert the first and third sub-signals comprises photosensing circuits that receive the first and third sub-signals and generate the first and second electrical signals (see at least col., 5 lines 21-34 and col. 12, lines 43-66+, note that a photodetector is a photosensing); wherein the photosensing circuits are photodiodes (see col. 14, 2nd parag.). However, Kemp does not explicitly state that “wherein the above processing circuit determines the real value of the separation coefficient by calculating a ratio of second electrical signal power to first electrical signal power” or/and “wherein said processing circuit determines the real value of the first and second separation coefficient by calculating a ratio of second electrical signal power to first electrical signal power”.  Nonetheless, Kemp states that the digitizer is coupled to a computer processor is a state-of-the-art workstation with a fast multi-core processor, RAID striped disk array, and large random access memory (RAM) space, and can includes a distributed acquisition and processing system (see at least col. 14, lines 43-50, and col. 24, lines 8-21). Furthermore, the external clock signal from characterization can also be completed periodically according to some schedule programmed by a computer software, or may be performed in response to some event such as a parameter (or combination of parameters) see col. 8, lines 43-57).  Since, as st parag., then, it would have been obvious to a person or ordinary skill in the art when the invention was made to compare the theoretical data of the separation components that is prior knowledge stored in the computer and run a test by the laser swept of the components, including the separators (i.e., 95/10% or 50/50%)  and compare these data in order to obtain such as the a ratio of second electrical signal power to first electrical signal power so as to determine the  performance data of the components such as optical loss or the components reliability such as in a certain thermal environment (see col. 8, line 58-col. 9, 1st parag.).   
. 
Claims 17-18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp, US 9709379 B2, as applied in rejection of claims 1 and 19, above, and further in view of Mower et al., US 20150354938 A1.      
With regard to claims 17-18 and 29, though Kemp does not explicitly state wherein the first and second or (first, second and third) optical separators are identical to each other and are supported on a semiconductor wafer. 
  Nonetheless, Kemp states that the optical splitters can be split to any desired ratios (see at least col., 7, 2nd paarg.).  Thus, it would have been obvious to a person or ordinary skill in the art when the invention was made to construct the splitters including the first, second and/or more separators with the same separation power such as in fig. 2 or 16 (i.e., 95/10% or 50/50%) as being identical separators so as to obtain and compare these values/data and determine the performance data of the components such as optical loss or the st parag.). With regard to the limitation the optical separators are supported on a semiconductor wafer, such conventional support/substrate is taught by for example Mower.  Mower, teaches plurality of optical splitters i.e., more than 30, see fig. 3, in which the optical splitters system circuitry is supported by a semiconductor substrate (see at least figs. 1-4 and parag. 0033, 0035, 0042, 0062).  Thus, it would have been obvious to a person or ordinary skill in the art when the invention was made to modify the optical system structure with a support substrate of Mower to be used as a semiconductor substrate to perform at least one linear optical transformation on a plurality of optical modes coupled into the plurality of interconnected Mach-Zehnder interferometers (pa. 0006) and as to increase the fidelity of the output state of the optical modes to the ideal output state of the optical modes (pa. 0007). 

Response to Argument
	
Applicant’s argument filed on 1/21/21 have been fully considered but they are not persuasive.    Divide 
             Applicant asserts that there is no teaching in Kemp for:
“two optical separators connected in the manner claimed to have separation coefficients with the same theoretical value”, and that the prima facie case for obviousness has not been satisfied. Further, claim 8 recites "a processing circuit configured to determine a real value of the separation coefficient from the first and second electrical signals.  And similarly, Claim 14 similarly recites an operation to determine the real value of the separation coefficient "by calculating a ratio of second electrical signal power to first 
Notwithstanding that concession, the Examiner asserts that Kemp teaches a computer processor that is programmed with software. Applicants concede that such a computational circuit is present in Kemp, but fail to see the relevance of this to the claimed invention.  Without any support from the cited prior art, that the disclosed and claimed processing operation would be obvious to implement merely from the fact that the cited prior has a processor that is programmable for operation using software to perform data or signal analysis.1 If this specifically claimed processing operation is so obvious to perform, the Examiner should present a prior art reference teaching the operation;  teaching from Kemp does not teach the performance of any processing operation with respect to determining the operational performance of the optical splitters. Kemp does not address the issue of evaluating, determining, or comparing the separation coefficient for the optical splitters. The only teaching or suggestion for that operation comes from Applicants' own disclosure. Kemp does not address the issue of evaluating, determining, or comparing the separation coefficient for the optical splitters. The only teaching or suggestion for that operation comes from Applicants' own disclosure.
             Examiner responds that the claimed invention is product claim not a method or process steps and that the claimed invention is based on the features and/or components of the product (i.e., optical circuitry) and its performance/functionality. The  Kemp does not explicitly state “a processing circuit configured to determine a real value of the separation coefficient from the first and second electrical signals”.  Nonetheless, Kemp states that the digitizer is coupled to a computer processor is a state-of-the-art workstation with a fast multi-core processor, RAID striped disk array, and large random access memory (RAM) space, and can includes a distributed acquisition and processing system (see at least col. 14, lines 43-50, and col. 24, lines 8-21). As such values determination by Kemp circuity is modeled and computerized modeled with precision processing and calculation that embodies theoretical and real values as shown in at least figs 1-8.  Kemp states that such values are based on the parametric model that is specified by a functional relationship between model parameters, where some of the parameters can be measured in real time and other parameters are fixed or factory values, see at least col. 9, lines 14-9, lines 14-47, and illustrated in at least figures 1-8.  Thus as claimed Kemp teaches a first optical separator (see at least fig. 14, with first splitter/coupler with certain values i.e., 90/10) configured to separate a first signal derived from an optical input signal into a first sub-signal and a second sub-signal according to a separation coefficient having a theoretical value (clearly shown in at least fig. 14; with theoretical values 90% and 10%); a first optical separator (see at least fig. 14, with first splitter/coupler with certain values i.e., 90/10) configured to separate a first signal derived from an optical input signal into a first sub-signal and a second sub-signal according to a separation coefficient having a st parag.; noting that the theoretical values are based on the parametric model is specified by a functional relationship between model parameters, where some of the parameters can be measured in real time and other parameters are fixed or factory values, see at least col. 9, lines 14-9, lines 14-47, and illustrated in at least figures 1-8); a second optical separator (see at least figs.  14, item separator/coupler 50/50) configured to separate the second sub-signal into a third sub-signal (i.e., 50%  into the optical wavemeter 300) and a fourth sub-signal (50% into item 310) according to the separation coefficient having the theoretical value (clearly shown in at least fig. 14; with theoretical values 50/50 or 67/33; also see characterization data, prior knowledge coefficients.. in fig. 1, item 26, and col., 9, 1st parag.; again noting that the theoretical values are based on the parametric model is specified by a functional relationship between model parameters, where some of the parameters can be measured in real time and other parameters are fixed or factory values, see at least col. 9, lines 14-9, lines 14-47, and illustrated in at least figures 1-8). 

      Applicant is kindly advised to appropriately narrow the scope of the invention in order to allow the case. 

THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883